Name: Commission Regulation (EC) No 1373/98 of 29 June 1998 establishing the forecast balance for the supply of certain vegetable oils to the Canary Islands
 Type: Regulation
 Subject Matter: regions of EU Member States;  tariff policy;  processed agricultural produce;  economic policy;  trade
 Date Published: nan

 ¬ ¬EN Official Journal of the European CommunitiesL 185/20 30. 6. 98 COMMISSION REGULATION (EC) No 1373/98 of 29 June 1998 establishing the forecast balance for the supply of certain vegetable oils to the Canary Islands THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1601/92 of 15 June 1992 concerning specific measures for the Canary Islands with regard to certain agricultural products (1), as last amended by Regulation (EC) No 2348/96 (2), and in particular Article 3(4) thereof, Whereas, pursuant to Article 2 of Regulation (EEC) No 1601/92, the forecast balance for the supply of vegetable oils to the Canary Islands for the 1998/99 marketing year should be established; Whereas these balances are established on the basis of the justified requirements of consumption or the processing industry, communicated by the competent national authorities; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, HAS ADOPTED THIS REGULATION: Article 1 The quantities of the forecast supply balance for the Canary Islands for certain vegetable oils for the 1998/99 marketing year which qualify for exemption from customs duties on import or which benefit from the aid for supply from the rest of the Community shall be as follows: (tonnes) CN code Description Quantity 1507 to 1516 (excluding 1509 and 1510) Vegetable oils (excluding olive oil) 34 500 (1) (1) 24 500 tonnes of which for the processing and/or packaging sector. Article 2 This Regulation shall enter into force on the day fol- lowing its publication in the Official Journal of the European Communities. It shall apply with effect from 1 July 1998. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 June 1998. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 173, 27. 6. 1992, p. 13. (2) OJ L 320, 11. 12. 1996, p. 1.